Title: From Thomas Jefferson to Lister Asquith, 12 October 1785
From: Jefferson, Thomas
To: Asquith, Lister



Sir
Paris Octob. 12. 1785.

I have received your letters of Sep. 28. and Octob. 3. but no information is yet received from your lawyer, so that I am utterly uninformed of the nature of the process instituted against you, and the court in which it is depending. Till I receive this I am unable to obtain advice how to interfere for your relief. That you may not suffer for want of money, I will advance for you what may be necessary to engage a lawyer, and a livre a day a head for the support of yourself and those with you, for which I shall expect yourself and your captain to make yourselves accountable. Draw bills on me for these purposes from time to time and Messrs. Desbordes, merchants at Brest, will give you money for them. I have written to these gentlemen to pray them to advise you what to do for your defence, to engage a good lawyer for you, and to desire him immediately to send me such information as may enable me to judge whether I can do any thing for your relief. I am Sir Your most obedient humble servant,

TH: Jefferson


P.S. Send me the number and names of those with you and of what country they are.

